 


 HR 1109 ENR: To amend section 203 of the Federal Power Act.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1109 
 
AN ACT 
To amend section 203 of the Federal Power Act. 
 
 
1.Clarification of facility merger authorizationSection 203(a)(1) of the Federal Power Act (16 U.S.C. 824b(a)(1)) is amended by striking subparagraph (B) and inserting the following:  (B)merge or consolidate, directly or indirectly, its facilities subject to the jurisdiction of the Commission, or any part thereof, with the facilities of any other person, or any part thereof, that are subject to the jurisdiction of the Commission and have a value in excess of $10,000,000, by any means whatsoever;.
2.Notification for certain transactionsSection 203(a) of the Federal Power Act (16 U.S.C. 824b(a)) is amended by adding at the end the following new paragraph:  (7) (A)Not later than 180 days after the date of enactment of this paragraph, the Commission shall promulgate a rule requiring any public utility that is seeking to merge or consolidate, directly or indirectly, its facilities subject to the jurisdiction of the Commission, or any part thereof, with those of any other person, to notify the Commission of such transaction not later than 30 days after the date on which the transaction is consummated if—
(i)the facilities, or any part thereof, to be acquired are of a value in excess of $1,000,000; and (ii)such public utility is not required to secure an order of the Commission under paragraph (1)(B).
(B)In establishing any notification requirement under subparagraph (A), the Commission shall, to the maximum extent practicable, minimize the paperwork burden resulting from the collection of information.. 3.Effective dateThe amendment made by section 1 shall take effect 180 days after the date of enactment of this Act.
4.Federal Energy Regulatory Commission report
(a)In generalNot later than 2 years after the date of enactment of this Act, the Federal Energy Regulatory Commission shall submit to Congress a report that assesses the effects of the amendment made by section 1. (b)RequirementsIn preparing the report under subsection (a), the Federal Energy Regulatory Commission shall—
(1)take into account any information collected under paragraph (7) of section 203(a) of the Federal Power Act (16 U.S.C. 824b(a)) (as added by section 2); and (2)provide for public notice and comment with respect to the report. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
